Harwood, J.,
dissents and votes to reverse the order appealed from, deny the motion, grant the cross motion, and dismiss the complaint, with the following memorandum: The *684brief trial on the issue of whether the plaintiff established grounds for divorce consisted of the testimony of the plaintiff and the entirely contradictory testimony of the defendant. Apart from the pure question of credibility which this case presents, I cannot agree with the majority that the plaintiff otherwise established his entitlement to dissolution of the marriage on the ground of constructive abandonment (see, Domestic Relations Law § 170 [2]; Diemer v Diemer, 8 NY2d 206), the only ground advanced at trial.
When asked if he and the defendant had sexual relations after the 1980 birth of their son, the plaintiff’s answer was no more definitive than "[n]ot that I can recall”. Moreover, although he arguably alluded to requests for intimacy, he specifically referred to only one occasion, which he claimed occurred in 1983, when he attempted to approach the defendant for the purpose of having sexual relations. This testimony is too vague and equivocal to sustain a finding of constructive abandonment, not only on the issue of when sexual relations ceased but also on the issue of when or whether the plaintiff made the necessary repeated requests for resumption of marital relations (see, Caprise v Caprise, 143 AD2d 968, 970). I therefore dissent and vote to reverse the order appealed from.